Exhibit 14.1 Principles of Business Conduct February Table of Contents OUR PRINCIPLES OF BUSINESS CONDUCT 1 Compliance with the Principles of Business Conduct 1 Questions about the Principles 2 OUR COMPANY 2 Accurate and Complete Books and Records 2 Confidential Information and Intellectual Property 3 Respect for Intellectual Property of Others 4 Protecting Company Assets 5 Conflicts of Interest 6 OUR WORKPLACE 7 Health and Safety 7 Drug and Alcohol Abuse 8 Employee Privacy and Personal Activities 9 Workplace Violence / Site Security 10 OUR COMMUNITY 10 Environmental Obligations 10 Human Rights 11 Social Responsibility and Community Relations 11 Fighting Corruption and Bribery 11 Political Activities and Contributions 12 OUR MARKET 13 Fair Competition 13 Corporate Communications 14 Insider Trading 15 Trade Restrictions 16 OUR COMPLIANCE RESPONSIBILITIES 18 Reporting Possible Violations and Getting Help 18 Resolving and Investigating Concerns 19 Our Non-Retaliation Policy 19 Discipline 20 OUR PRINCIPLES OF BUSINESS CONDUCT Freeport-McMoRan Copper & Gold Inc. is committed to the highest level of ethical and legal conduct in all of its business operations; that commitment has been key to our history of success. Our Principles of Business Conduct are simply a reaffirmation of our commitment to integrity. They define how we work and the behavior expected of all of us. Across the globe, each one of us—our engineers, our truck drivers, our accountants, our plant operators, our executives, our maintenance staff, our administrative assistants, our safety managers, our security staff—represent FCX. We are all the face of FCX in our local communities. Anyone who does business on behalf of Freeport-McMoRan Copper & Gold Inc. or its subsidiaries or affiliates is covered by our Principles. FCX believes in doing business only with suppliers, contractors, consultants and other business partners who demonstrate high standards of ethical business conduct. We seek to establish mutually beneficial, long-term relationships with business partners who demonstrate their commitment to our Principles. Compliance with the Principles of Business Conduct Our Principles of Business Conduct are designed to be a tool we can all use. FCX expects all of us to read, understand, and follow the Principles in everything we do. However, the PBC does not list every law or policy that may apply to us; there are far too many regulations, situations and laws to talk about them all.
